ACCEPTED
                                                                                          03-14-00737-CV
                                                                                                 4608051
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/23/2015 4:21:47 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                              No. 03-14-00737-CV

                     In the Third Court of Appeals      FILED IN
                                                 3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
                            Austin, Texas        3/23/2015 4:21:47 PM
                ____________________________________
                                                   JEFFREY D. KYLE
                                                         Clerk

                     CHASE CARMEN HUNTER
                                          Appellant,
                                v.
       ELEANOR KITZMAN, JULIA RATHGEBER, AND THE TEXAS
                   DEPARTMENT OF INSURANCE
                                          Appellees.
           ____________________________________________
                On Appeal from the 250th Judicial District Court
                        Cause No. D-1-GN-13-001957
                             Travis County, Texas
              ____________________________________________
                 APPELLEES’ MOTION FOR EXTENSION
                        OF TIME TO FILE BRIEF
              ____________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Pursuant to Rules 10.5 and 38.6(d) of the Texas Rules of Appellate Procedure,

Appellees Eleanor Kitzman, Julia Rathgeber, and the Texas Department of Insurance,

(“Appellees”), move to extend the time to file the appellees’ brief by seven (7) days,

from the current deadline of March 23, 2015, to March 30, 2015.

                                          I.

      Appellees’ brief is currently due March 23, 2015. The undersigned counsel

respectfully requests a 7-day extension of time to file Appellees’ Brief, such that it
would instead be due on March 30, 2015. No extensions in this matter have previously

been sought by Appellees.

                                            II.

      This extension is necessary because during the 31-day period during for

preparing appellee’s brief, the undersigned counsel has (1) prepared the reply brief on

the merits for Petitioners in Glenn Hegar, Comptroller of Public Accounts of the State

of Texas, and Ken Paxton, Attorney General of The State of Texas v. Titan

Transportation, LP, No. 14-0307, filed with the Texas Supreme Court on February 24,

2015; (2) filed a waiver of response in No. 14-8131, Chase Carmen Hunter v. Andrew

Boron, Illinois Department of Insurance, National Association of Insurance

Commissioners, National Insurance Producer Registry, Eleanor Kitzman, individually

and in her official capacity, Julia Rathgeber, individually and in her official capacity,

and the Texas Department of Insurance, pending in the Supreme Court of the United

States, filed on February 26, 2015; (3) assisted with the preparation for oral argument

in W. Robert Brown v. Glenn Hegar, Comptroller of Public Accounts of the State of

Texas, and Ken Paxton, Attorney General of The State of Texas, No. 03-14-00492-CV,

in the Third Court of Appeals (argued by Mr. Eldred on March 11, 2015); and (4)

attended to extensive legislative duties as the legislative liaison for her division at the

Attorney General’s office. Appellees seek this extension of time not for delay, but in

order to adequately prepare a brief that will assist this Court in deciding the issues

presented by this appeal.

                                             2
                                         III.

      Appellees respectfully request that this Court grant this motion and extend the

deadline for filing Appellees’ Brief to March 30, 2015.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 ROBERT O’KEEFE
                                 Division Chief
                                 Financial Litigation, Tax, and Charitable Trusts
                                 Division

                                 /s/ Cynthia A. Morales
                                 Cynthia A. Morales
                                 Assistant Attorney General
                                 Texas State Bar No. 14417420
                                 Financial Litigation, Tax, and Charitable Trusts
                                 Division P.O. Box 12548
                                 Austin, Texas 78711-2548
                                 (512) 475-4470 Phone
                                 (512) 477-2348 Fax
                                 cynthia.morales@texasattorneygeneral.gov

                                 Counsel for Appellees




                                          3
                      CERTIFICATE OF CONFERENCE

      I certify that on March 23, 2015, I attempted to confer with Appellant by
telephone and left a message, but was unable to reach Appellant.


                                      /s/ Cynthia A. Morales
                                      CYNTHIA A. MORALES


                         CERTIFICATE OF SERVICE

     I hereby certify that on March 23, 2015, the above and foregoing Appellees’
Motion for Extension of Time to File Brief was filed and served by fax and email on:

Chase Carmen Hunter
340 S. Lemon Avenue #9039
Walnut, CA 91789
chase_hunter@yahoo.com
Fax: (703) 997-5999

                                      /s/ Cynthia A. Morales
                                      CYNTHIA A. MORALES




                                         4